Citation Nr: 0017433	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-00 146A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for PTSD 
and major depression.

A hearing was held on October 21, 1999, in Montgomery, 
Alabama, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999) 
and who is rendering the determination in this case.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

PTSD:  A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability".  
Patton v. West, 12 Vet. App. 272, 276 (1999), quoting Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997).  In this case, 
PTSD was most recently diagnosed on a June 1996 VA Mental 
Disorders examination.  The diagnosis of PTSD is also shown 
on VA medical records dated in 1994.

With regard to the in-service stressor, the veteran claimed 
for the first time at a hearing before the Board in October 
1999 that, the night before she was to go to boot camp after 
joining the service, she went to the apartment of a military 
recruiter who forced her to perform oral sex with him.  She 
also stated that she had had problems with a gunnery sergeant 
who would make advances toward her.  She stated that one 
night he came to where she lived off post and tried to get in 
and she had to call a lieutenant to come to her house to get 
the sergeant.  She testified that, on another occasion, the 
gunnery sergeant "was putting his hands all over" her while 
they were at work and a friend came to pick her up to go out 
and the friend witnessed "what [the sergeant] was trying to 
do."

With regard to a nexus between the diagnoses of PTSD rendered 
in 1994 and 1996 and the in-service stressors which the 
veteran testified about, the Board notes that no medical 
evidence has been presented or secured to render plausible a 
link between the diagnoses and the in-service events 
described at the October 1999 hearing.  The examiners who 
diagnosed PTSD in 1994 and 1996 either did not record any 
stressful event that could have triggered the diagnoses or 
they referred to childhood abuse, including sexual abuse, or 
to the veteran's having been involved in a car accident in 
the early 1990s about which she had nightmares.  Shortly 
after the October 1999 hearing before the Board, the veteran 
submitted to the Board a treatment summary from JoAnne W. 
Ray, a psychologist formerly employed by the VA who had gone 
into private practice.  Dr. Ray stated stressful past issues 
which the veteran had been dealing with in therapy included 
"sexual trauma that she experienced in the service."  
However, Dr. Ray provided no diagnosis of the veteran's 
current psychiatric condition.  Accordingly, the Board 
concludes that the claim for service connection for PTSD is 
not well grounded because there is no plausible evidence of a 
link between a diagnosis of PTSD and events in military 
service.  38 U.S.C.A. § 5107(a) (West 1991).

However, the veteran testified at the hearing before the 
Board that she had only told Dr. Ray about the events in 
service about three months prior to the October 1999 hearing 
and that Dr. Ray had told her that she had been suppressing 
these events for years because she had been in denial.  
Because the last records in the claims file are dated in 
1998, the Board concludes that the case must be remanded to 
obtain more recent treatment records, especially those of Dr. 
Ray, because the veteran had put VA on notice that those 
records might show a link between a diagnosis of PTSD and 
events in service.  Where a claim is not well grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).

Moreover, during the course of this appeal, section 3.304(f) 
of VA regulations, which sets forth the requirements for 
service connection for PTSD, was revised.  Compare 38 C.F.R. 
§ 3.304(f) (1998) with 38 C.F.R. § 3.304(f) (1999).  Under 
the former version of the regulation, establishing service 
connection for PTSD required (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
The revised regulation provides that a medical diagnosis of 
PTSD in accordance with section 4.125(a) of VA regulations 
must be of record to fulfill the first requirement for 
service connection for PTSD.  Section 4.125(a) requires that 
the diagnosis conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) and that 
the diagnosis be supported by findings on the examination 
report.  If, on remand, the RO determines that additional 
evidence has made the claim for service connection well 
grounded, the RO should schedule the veteran for a VA 
examination to determine whether the diagnosis of PTSD 
conforms to the DSM-IV.  The RO must also assist the veteran 
in developing the credible supporting evidence needed to 
confirm that the stressful events that she alleged occurred 
in service actually did occur by following the procedures in 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, (M21-1), for 
developing claims for service connection for PTSD where the 
alleged stressful event is personal assault.  See Patton, 12 
Vet. App. 277-80.

Major Depression:  The most recent psychiatric diagnosis of 
record is major depression, shown on a March 1998 VAMC 
discharge summary and April 1998 VA outpatient records.  
Service medical records show that the veteran was seen by a 
psychiatrist in service on a few occasions between August and 
October 1971 for depression.  No medical evidence has been 
presented or secured to render plausible a claim that major 
depression diagnosed in 1998 is related to or the result of 
depression diagnosed in service in 1971, and therefore the 
claim for service connection for major depression is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  However, for 
the same reasons articulated above with regard to the PTSD 
claim, the Board concludes that recent treatment records, 
including those of Dr. JoAnne Ray, should be obtained to see 
if those records provide a link between currently diagnosed 
major depression and a disease or injury incurred in military 
service.  38 U.S.C.A. § 5103(a) (West 1991).

To ensure that VA has met its obligations under section 
5103(a), the case is REMANDED to the regional office (RO) for 
the following development:

1.  The RO should inform the veteran by 
letter that her claims for service 
connection for PTSD and major depression 
are not well grounded claims because no 
medical evidence has been presented or 
secured to render plausible a link or 
connection between current or recent 
diagnoses of PTSD and/or major depression 
and a disease or injury incurred during 
active service.  The RO should inform 
that the veteran that she should submit 
medical evidence showing this link or 
connection in order to complete her 
application for benefits.

In particular, the RO should advise the 
veteran of the importance to her claim, 
as noted by the Board above, of 
submitting the treatment records of Dr. 
JoAnne Ray from 1999 and, if the veteran 
provides the appropriate release forms, 
the RO may assist her in obtaining these 
records in order to complete her 
application for benefits.  The veteran 
should be allowed a reasonable amount of 
time to submit the necessary evidence or 
to provide the necessary release forms 
for private records so that RO may assist 
her in obtaining the records.  

The RO should attempt to obtain all VA 
treatment records, if any, which pertain 
to a psychiatric disorder and which are 
not already in the claims file and place 
them in the claims file.

2.  If, and only if, the RO determines 
that plausible medical evidence of a link 
or connection between current diagnoses 
of PTSD and/or major depression has been 
submitted to make the claims for service 
connection well grounded, the RO should 
assist the veteran with any further 
development of the evidence that may be 
needed pursuant to the statutory duty to 
assist under section 5107(a).

This assistance may include providing a 
current VA psychiatric examination by an 
examiner who has reviewed all the 
relevant psychiatric records in the case 
including the service medical records.  
For the purposes of the PTSD claim, an 
examiner should clarify whether a 
diagnosis of PTSD, if any, conforms to 
the DSM-IV criteria for that disorder.  
Also regarding the PTSD claim, the RO 
should assist the veteran in developing 
the credible supporting evidence needed 
to confirm that the stressful events that 
she has alleged occurred in service 
actually did occur by following the 
procedures in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, (M21-1), for 
developing claims for service connection 
for PTSD where the alleged stressful 
event is personal assault.  See Patton, 
12 Vet. App. 277-80.

3.  The RO should readjudicate the claims 
for service connection for PTSD and major 
depression.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




